Citation Nr: 0631477	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for residuals of right 
hydrocelectomy, claimed to include a low sperm count.



REPRESENTATION

Appellant represented by:	American Veterans Committee



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to February 1980 and from November 1981 to March 
1984.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Washington, DC Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was before the Board in June 2004 when 
it was remanded for further development.


FINDINGS OF FACT

The veteran is not shown to have any residual disability from 
a right hydrocelectomy in service; any current low sperm 
count is not shown to be a residual of/or related to that 
surgical procedure.


CONCLUSION OF LAW

Service connection for residuals of a right hydrocelectomy, 
to include a low sperm count is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via an April 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claim.  The Board notes 
that VCAA notice in this case was provided to the appellant 
prior to the initial adjudication.  Pelegrini.

While the veteran did not receive timely notice regarding the 
rating of the disability on appeal or effective date of award 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of such an 
award is a matter for consideration.  Hence, the veteran is 
not prejudiced by the lack of such notice.

The veteran's service medical records are associated with his 
claims file, as are VA treatment records.  Pursuant to the 
Board remand, the RO arranged for an examination in February 
2005.  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding. (Notably, he 
indicated in an April 2006 VCAA notice response, that he had 
no other information or evidence to give VA to substantiate 
his claim.)  

[While the veteran has recently asserted that exposure to 
ionizing radiation aboard a Navy vessel predisposed him to 
the hydrocele removed in service, because no current residual 
disability is shown, the further development necessary in 
radiation exposure cases is not indicated.  See 38 C.F.R. 
§ 3.311.]  

VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

B.	Factual Background

Service medical records and Georgetown University Hospital 
records reflect that the veteran had a left orchidopexy in 
September 1976, prior to service.  A January 1980 separation 
examination noted "huge hydrocele."  Records from the 
National Naval Medical Center reveal that in February 1980 a 
right hydrocele was diagnosed.  In February 1980, the veteran 
underwent hydrocelectomy and was subsequently discharged from 
service.  He reentered service in November 1981.  The April 
1984 separation examination revealed that he had partial 
atrophy of the left testicle and noted surgery for 
undescended testicle.

VA treatment records from January 1995 to April 2003 include 
a January 2002 echogram of the scrotum that reveals a large 
hydrocele on the left side, small varicoceles bilaterally, 
and intratesticular tiny cysts in the right testicle.

In an April 2003 statement, the veteran contends that his 
right hydrocelectomy in service may have caused a blockage, 
thereby affecting his sperm count.  He alleges that the 
military may have surreptitiously performed a vasectomy on 
him.

In a June 2003 statement, the veteran again contends that the 
hydrocelectomy affected his sperm count.  He also claims that 
he had developed a small cyst in the right testicle which 
caused a blockage of sperm flow.

On February 2005 VA examination, it was noted that the 
veteran had no history of injury to his testicles and no 
complications from his repair of a  right "soft ball size" 
hydrocele.  Upon examination, the abdomen was soft and non 
tender, and no masses or hernia were noted.  The left 
testicle was soft and small, "probably non functional" and 
the right testicle was normal.  The diagnosis was primary 
infertility with hypogonadism.  The examiner opined that the 
veteran's infertility (zero sperm count) was not caused by or 
a result of his right hydrocelectomy.  Her opinion was based 
on the fact that when the veteran underwent a right 
hydrocelectomy in 1980, his right testicle was noted to be 
intact.  She also reiterated that prior to active duty, the 
veteran underwent a left orchiopexy for a left undescended 
testicle.  The examiner noted that there is a 50 percent 
chance of infertility in men with unilateral undescended 
testicle.

In a June 2006 statement, the veteran contends that his 
exposure to ionizing radiation while aboard a naval vessel 
predisposed him to his hydrocele condition.

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, there is no competent evidence that the veteran has any 
disabling residuals of his right hydrocelectomy in service.  
While there is clinical documentation of a 0 sperm count, 
there is no competent evidence that relates this to the 
hydrocelectomy in service.  To the contrary, the only 
competent (medical) evidence regarding the etiology of the 
low sperm count, the opinion of the February 2005 VA 
examiner, is to the effect that it is unrelated to the 
hydrocelectomy.

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has any residuals of his right hydrocelectomy in 
service, nor has he identified any treatment provider who 
might substantiate that he has any such disability.  The only 
competent (medical) evidence of record regarding the presence 
of hydrocelectomy residual disability, once again the report 
of the February 2005 VA examination, does not show any such 
current disability.  Because the veteran is a layperson, his 
own opinion that his low sperm count is related to a right 
hydrocelectomy in service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
initial threshold requirement necessary to substantiate a 
service connection claim, competent (medical diagnosis) 
evidence of a current disability, is not satisfied.  
Accordingly, this claim must be denied.     


ORDER

Service connection for residuals for a right hydrocelectomy, 
claimed to include a low sperm count, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


